Title: To James Madison from Stephen Cathalan, Jr., 13 July 1803 (Abstract)
From: Cathalan, Stephen
To: Madison, James


13 July 1803, Marseilles. Confirms his last letters of 27 May and 9 June. Received JM’s circular letter on 1 June, with a copy of the last session’s laws and “a Copy of the Act Supplementary to the Act Concerning Consuls &ca. and for the further protection of American Seamen.” Has “paid due attention” to the last: “I hope … we will not See in future Such a number who after having been discharged into foreign ports by their Captains, are wandering from ports to ports, as the Captains will not, now, discharge them unless they Should Comply to the Execution of that law.” Has shipped four American seamen on the brig Ann of New York, Peter Parker, master. Paid seven other sailors twelve cents per day until they were hired by an American captain. Their wages will save the government ten dollars per man. “I have also put into Execution” the third section of that law “for a man discharged with mutual Consent by Captn. Isaac Atkins of the Brig Mentor of Salem who has deposited in my hands in his presence three months wages on advance and besides his wages due to him.” Encloses a list of American vessels entering and clearing this district’s ports from 1 Jan. to 30 June 1803 and a letter for JM. Encloses also a copy of tonnage duties laid on foreign vessels in this harbor. No light money is paid here. American ships “do not pay more or less than the other foreign Vessells.” French ships “pay a Very triffling duty of tonnage and half tonnage, this latter duty has been lately laid, to apply its amount to the repairs of harbors, Lighthouses, Rivers &ca.” A special duty on brandy exported from Cette is charged “for peculiar repairs to that port.” Quarantine charges are the same on all ships, “all depending from whence they arrive and on the nature of the goods Composing their Cargoes.” Encloses “a Copy of a bill for a quarantine of observation, performed by the Vessell and Crew at the entrance of this harbor.” These run from six to twenty days; ships from the West Indies sometimes perform quarantines of thirty days. Refers JM to the regulations of the Marseilles lazaretto sent to Timothy Pickering on 12 May 1799 with his “printed memorials on the yellow fever,” which will inform JM “of the whole.”
“Just now” is informed of the arrival of a French merchant ship from Tripoli. “I hope the Letters She Brings Will Confirm the happy intelligence that our Squadron have Captured at the latter days of May the Tripoline Admiral of 36 guns as well as 4 Smaller tripoline Cruisers Conveyed to Malta and that now the Bey of Tripoly is begging for peace With the United States.” For about a month a British squadron of twelve frigates has been cruising off Toulon, but so far neutral ships and property have not been molested, and French ships “are often escaping to their Vigilance.” JM may rely on his “Exactness to Comply to the Strict Execution” of sections 7 and 8 of the law of 28 Feb. 1803.
“I have received a letter from Rob. R. Livingston Esqr. of the 12th. July in answer to mine inclosing him a Copy of my Letter to the Commissary General of Policy [sic] to be forwarded to you after his Perusal.” Livingston approves its contents, “adding ‘in the affair of the Passports you have acted with the Strictest propriety & I would recommend to you the utmost attention not to be imposed upon, as I Would by no means have our Passports openly a deception on the French Government.’” Encloses a letter for the president.

 

   
   RC and enclosure (DNA: RG 59, CD, Marseilles, vol. 2). RC 4 pp.; docketed by Wagner: “Answ. to the Circular of April 1803.” For surviving enclosure, see n. 3.



   
   Circular Letter to American Consuls and Commercial Agents, 9 Apr. 1803 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:491–93).



   
   U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:203–5.



   
   Cathalan enclosed a copy of the account for the quarantine of the brig Mentor of Baltimore, Capt. Isaac Atkins, dated 11 Prairial an XI (31 May 1803), amounting to 43 francs (1 p.).



   
   Sections 7 and 8 of “An Act supplementary to the ‘act concerning Consuls and Vice-Consuls, and for the further protection of American Seamen,’” 28 Feb. 1803 (U.S. Statutes at LargeThe Public Statutes at Large of the United States of America … (17 vols.; Boston, 1848–73)., 2:204–5), prohibited consular officers from falsely certifying foreign property as U.S. property and from granting U.S. passports to known aliens on pain of fine and imprisonment.



   
   See Cathalan to JM, 9 June 1803, n. 3.



   
   The enclosed letter was probably Cathalan to Jefferson, 12 July 1803 (DLC: Jefferson Papers).



   
   A full transcription of this document has been added to the digital edition.

